2 Ariz. App. 455 (1966)
409 P.2d 739
The STATE of Arizona, Appellee,
v.
Darwin Nelson WHITE, Appellant.
No. 2 CA-CR 46.
Court of Appeals of Arizona.
January 18, 1966.
Darrell F. Smith, Atty. Gen., Norman E. Green, Pima County Atty., Tucson, for appellee.
O.G. Marquez, Tucson, for appellant.
KRUCKER, Chief Judge.
Appellant, Darwin Nelson White, was complained against for assault with intent to commit an infamous crime against nature, in violation of A.R.S. § 13-252. At his arraignment before the Justice of the Peace he was advised of his rights to counsel and waived a preliminary hearing.
An information was filed in the Superior Court of Pima County on April 1, 1965, and counsel was duly appointed.
Defendant's counsel moved for a hearing under the provisions of Rules of Criminal Procedure No. 250, Vol. 17 A.R.S. After due hearing the court found that defendant was able to assist in his defense and understands the proceedings and the nature of the charge against him.
Defendant entered a plea of guilty to the crime charged and on May 26, 1965, was sentenced to the Arizona State Prison for a term of not less than seven nor more than eight years.
Notice of appeal was duly filed and the record on appeal forwarded to this Court.
On December 13, 1965, defendant's counsel filed in this Court a memorandum stating *456 that no error could be found from a complete examination of the entire record and that defendant's constitutional rights had been fully protected at all stages of the proceedings and that while the sentence was severe it was within the statutory limits and that there was no abuse of discretion on the part of the trial court.
This Court has examined the record and we agree with defendant's counsel that we can find no error in the record. In view of the doctrine laid down in State v. Burrell, 96 Ariz. 233, 393 P.2d 921 (1964); Rugg v. Burr, 1 Ariz. App. 488, 404 P.2d 832 (1965); State v. Shumway, 2 Ariz. App. 39, 406 P.2d 241 (1965); and State v. Garrett, 2 Ariz. App. 227, 407 P.2d 416 (1965), we hold that this is a groundless appeal and the judgment of the trial court is affirmed.
HATHAWAY and MOLLOY, JJ., concur.